231 Ga. 191 (1973)
200 S.E.2d 758
ALLEN
v.
YOUNGBLOOD et al.
28179.
Supreme Court of Georgia.
Argued September 11, 1973.
Decided October 4, 1973.
Allen, Edenfield, Brown & Franklin, James B. Franklin, for appellant.
Anderson & Sanders, Cohen Anderson, Faye Sanders, Neville & Neville, W. J. Neville, Reba J. Jacobs, for appellees.
MOBLEY, Chief Justice.
This is an appeal from a judgment of the Superior Court of Bulloch County sustaining a motion to dismiss the complaint filed by Francis W. Allen for specific performance of a contract, on the ground that the description of the property is inadequate.
The contract described the property as follows: "...the tract of land located West of a public road and which is adjacent to the area known as Grove Lakes Subdivision..." This description does not show in what district, county or state the property is located, nor does it indicate the owner of the property, nor the number of acres involved, nor is any key to an identification of the property provided in the instrument.
A contract for the sale of land to be valid, binding and enforceable must describe the land with the same degree of certainty as required in a deed conveying realty. Haygood v. Duncan, 204 Ga. 540 (1) (50 SE2d 214).
"A contract for the sale of land upon which specific performance is sought must be definite, certain and clear, and the land which is the subject matter of the sale must be clearly identified by the contract itself. In the instant case the land to be conveyed is insufficiently identified by the contract; and, accordingly, the contract is void." Smith v. Wilkinson, 208 Ga. 489 (2) (67 SE2d 698).
Clearly the contract in the case here fails to identify the property, and the trial court properly sustained the motion to dismiss the *192 complaint for lack of an adequate description of the property.
Judgment affirmed. All the Justices concur.